Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment filed 08/26/2022 has been entered. Claims 15, 16 are cancelled.
	Pending claims 1-14, 17, 21, 22 are addressed below. Claims 18-20 are withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 8, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Redden (US 20150027044) in view of Davis (US 20180243773).
Re claim 1, Redden discloses an agricultural sprayer (10), comprising: 
a spraying system (nozzles 210 or 211, par. 41, 84, 95, fig. 13A-13C);
a crop characteristic sensor (100, par. 37-38, 59) that senses a crop characteristic (plant feature; par. 60, 122) of a crop on the agricultural surface and generates a crop characteristic signal (captured measurement or image of plant, par. 51, 60) indicative of the crop characteristic; 
a spray control system (processing algorithm logic of control system 300 that extract data from sensor data, par. 51, and algorithm in mechanism 500 that determines position; par. 51-52, 54: “The verification mechanism measurement can additionally be used to empirically determine (e.g., calibrate) treatment mechanism operation parameters to obtain the desired treatment effect”) that identifies a position of a component of a crop plant (par. 63: “Determining a treatment position functions to determine a global position at which the treatment should be applied …a position of a plant feature, such as an apical bud, corn silk,”) based on the crop characteristic sensor signal (par. 85: “The treatment mechanism is preferably selected based on the plant type or plant characteristics”; see also fig. 14); and 
an action signal generator (algorithm in control system 300 that output treatment actions to mechanism 200; par. 51) that generates an action signal (treatment operation parameters; par. 68) based on the identified position of the component of the crop plant (par. 85: “The treatment mechanism is preferably selected based on the plant type or plant characteristics”).
Redden does not teach the spraying system comprising a boom, a plurality of actuatable spray nozzles, a plurality of spray arms spaced apart long the boom and having a longitudinal axis transverse to a longitudinal axis of the boom; and wherein each spray arm, of the plurality of spray arms, includes at least one of the plurality of actuatable spray nozzles. 
However, Davis discloses an agricultural sprayer 11 (figs. 1-2), in the same field of endeavor, having a boom 10, a plurality of actuatable spray nozzles 76, 176 (par. 37), a plurality of spray arms 63, 65 spaced apart long the boom (see figs. 1-2) and having a longitudinal axis (vertical axis parallel to 13) transverse to a longitudinal axis (horizontal axis parallel to 10) of the boom; and wherein each spray arm 63, 65, of the plurality of spray arms, includes at least one of the plurality of actuatable spray nozzles 76, 176 (fig. 2). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Redden to incorporate the teachings of Davis to utilize the spray system with a boom, plurality of spray arms and actuatable spray nozzles, in combination with the crop sensor, spray control system and action signal generator of Redden. Doing so would provide better plant treatment efficiency since multiple target can be sprayed simultaneous, as opposed to spraying individual plants. 

Re claim 2, Redden, as modified, discloses the agricultural sprayer of claim 1, wherein the spray control system identifies a position of corn silks  (par. 61: “The plant feature can be a leaf or set of leaves, a stem, a node, a petiole, an apical bud, a root structure, a shoot structure, a fruit, a fruit feature (e.g., corn silks)”) on a corn plant and wherein the spraying system comprises: a number of actuatable spray nozzles (210, see fig. 13A).

Re claim 3, Redden, as modified, discloses the agricultural sprayer of claim 2, wherein the action signal generator (300, Redden) generates a first action signal that controls a position (treatment position relative to the plant feature; par. 63, 148) of at least one of the actuatable spray nozzles (76, 176 taught by Davis) to spray the substance onto the identified position of the corn silk (par. 61 indicates plant feature includes corn silk) of the corn plant (see figs. 13A-13C, Redden).

Re claim 4, Redden, as modified, discloses the agricultural sprayer of claim 3, wherein the sprayer control system further comprises: 
a sprayer performance system (algorithm in mechanism 500 that verify the treatment application via second measurement; par. 90: “verifying plant treatment S700, which functions to determine the treatment that was actually applied to the plant”) configured to receive, from a spray pattern sensor (sensor of the verification mechanism 500; see par. 54, par. 90: “The second measurement can be the same type of measurement as the first measurement, but can alternatively be a different measurement type. In one example, recording the second measurement includes recording an optical image of the plant after treatment mechanism operation in the treatment mode. In another example, the second measurement can be a single image captured by a CCD camera”), a spray pattern sensor signal (par. 91: “second measurement”) indicative of a coverage of the substance (second image of plant after treatment) sprayed onto the identified position of the corn silks (par. 95: “detecting fluid beads or pools on the plant portion, detecting a spray blockage pattern or shadow on the substrate (e.g., substrate color change)”) and generate a performance metric (“fluid application indicator” or “verification indicator”, par. 95: “Determining the verification indicator value includes analyzing the second measurement for fluid application indicators. Fluid application indicators can include detecting dye colors in an optical image (e.g., wherein the working fluid includes a colored, fluorescent, or other dye)) based on the coverage of the substance sprayed (par. 95: “detecting fluid beads or pools on the plant portion, detecting a spray blockage pattern or shadow on the substrate (e.g., substrate color change), detecting an increase in humidity levels proximal the plant portion”) onto the identified position of the corn silks.

Re claim 5, Redden, as modified, discloses the agricultural sprayer of claim 4, wherein the sprayer performance system is further configured to: generate the performance metric (“fluid application indicator” or “verification indicator”, par. 95) by comparing the coverage of the substance to a spray performance threshold (par. 96: “reference indicator value”, “threshold”).

Re claim 6, Redden, as modified, discloses the agricultural sprayer of claim 4, wherein the action signal generator (300; par. 51) generates a second control signal (signal to adjust future treatment) that adjusts the position of the at least one actuatable spray nozzle based on the coverage (par. 97: “The future treatment mechanism operation parameters can be adjusted based on the verification indicator values extracted from the second measurement”).

Re claim 8, Redden, as modified, discloses the agricultural sprayer of claim 3, a pest detection sensor (processing algorithm in control system 300 that extract  “presence/absence of pest”; par. 51) that senses a position (par. 64: “determining a position of the plant feature”, “the pattern of bug marks or bites,”) of a pest on the corn plant and generates a sensor signal (positional data extracted from the sensor image, par. 64: “The plant feature position is preferably determined based on the first measurement, but can alternatively be determined based on a second measurement”) indicative of the position of the pest on the corn plant; and 
pest detection logic (par. 64: “determining the treatment position based on the plant feature position. The plant feature position can be a relative position (e.g., relative to a system component, such as the sensor, treatment mechanism, etc.) or a global position (e.g., absolute position)”) that determines a position of the pest on the corn plant based on the pest detection sensor signal.

Re claim 9, Redden, as modified, discloses the agricultural sprayer of claim 8 wherein the action signal generator (algorithm in control system 300 that output treatment actions to mechanism 200) generates a second control signal (signal to spray pesticide; par. 73: “Selecting an action for a plant can include selecting … pesticide application”) to control the at least one actuatable spray nozzle (76, 176, Davis) to spray substance identified position of the pest on the crop plant (see figs. 13A-13C of Redden). 


Re claim 21, Redden, as modified in view of Davis, discloses the agricultural sprayer of claim 1 wherein the boom (10, taught by Davis) is configured to travel over the canopy of the crop and the plurality of spray arms are configured to travel between rows of the crop (see figs. 1-2 in Davis); wherein each spray arm (63, 65, Davis) includes a respective plurality of actuatable spray nozzles (76, 176, Davis), of the plurality of actuatable spray nozzles, spaced apart along its longitudinal axis; and wherein the action signal generator generates., based on the identified position (par. 63: “Determining a treatment position functions to determine a global position at which the treatment should be applied …a position of a plant feature, such as an apical bud, corn silk,”) of the component of the crop plant, a first action signal (signal instruction to spray) to control at least one actuatable spray nozzle of the respective plurality of actuatable spray nozzles spaced apart along the longitudinal axis of a spray arm to spray substance onto the identified position of the component of the crop plant (treatment position relative to the plant feature; par. 63, 83, 148, see also figs. 13A-13C in Redden).

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Redden (US 20150027044) in view of Davis (US 20180243773), further in view of Masten (US 20020024665).
Re claim 22, Redden, as modified in view of Davis, discloses the agricultural sprayer of claim 1, wherein the boom is configured to travel over the canopy of the crop and the plurality of spray arms are configured to travel between rows of the crop (see figs. 1-2 of Davis). In the rejection of claim 1 above, Redden was relied upon to teach the crop characteristic sensor 100 and a spray control system (processing algorithm logic of control system 300 that extract data from sensor data, par. 51, and algorithm in mechanism 500 that determines position that identifies a position (par. 63: “Determining a treatment position functions to determine a global position at which the treatment should be applied …a position of a plant feature, such as an apical bud, corn silk,”) of a respective component of each respective crop plant based on the respective crop characteristic signal; and wherein the action signal generator (algorithm in control system 300 that output treatment actions to mechanism 200; par. 51) generates a respective action signal (treatment operation parameters; par. 68) to control the at least one actuatable spray nozzle of each vertical spray arm (63, 65 taught by Davis) to spray substance on the component of the respective crop plant, based on the identified position of the component of the respective crop plant (par. 64-65, 68 of Redden describe determination of treatment position and spray treatment parameter).
Redden does not teach a plurality of crop characteristic sensors spaced apart that each sense a respective crop characteristic of a respective crop plant in a respective row and generate a respective crop characteristic signal indicative of the respective crop characteristic, that allow identification of target position at respective crop plant, and respective spray action signal to spray the respective identified position.  
Masten discloses a spray system (fig. 1) having a plurality of crop characteristic sensors 20 spaced apart that each sense a respective crop characteristic of a respective crop plant 18 or 80 in a respective row and allow identification of target plant, and transmit respective spray action signal to spray the respective identified position via nozzle 62 (par. 52, 62, 63).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to a plurality of crop characteristic sensors spaced apart that each sense a respective crop characteristic of a respective crop plant in a respective row and generate a respective crop characteristic signal indicative of the respective crop characteristic; wherein the spray control system identifies a position of a respective component of each respective crop plant based on the respective crop characteristic signal; and wherein the action signal generator generates a respective action signal to control the at least one actuatable spray nozzle of each vertical spray arm to spray substance on the respective component of the respective crop plant, based on the respective identified position of the respective component of the respective crop plant, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St, Regis Paper Co. v. Bemis Co., 193 USPQ 8.


Claims 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Redden (US 20150027044) in view of Davis (US 20180243773), further in view of Warren (US 20200113166).
Re claim 7, Redden discloses the agricultural sprayer of claim 4, wherein the system utilize a secondary spray treatment after the first treatment (par. 102), along with “a secondary detection mechanism (e.g., an airborne mechanism)” (par. 103) in addition to the vehicle system 10 on the ground, but does not explicitly teach that the action signal generator (300) generates a second control signal that controls a UAV to apply additional substance to the identified position of the corn silks based on the coverage. 
Warren discloses additional UAV that receives instructions from a base station 20 for monitoring and pesticide spraying (par. 5-6, 37). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Redden to incorporate the teachings of Warren to provide the action signal generator (300) generating a second action signal that controls a UAV to apply additional substance to the identified position of the corn silks based on the coverage. Doing so would optimize treatment process for the most effective treatment application. 

Re claim 8, in alternative to the rejection above, Redden, as modified, discloses the agricultural sprayer of claim 3, wherein pesticide spray treatment (pesticide application, par. 73) based on pest detection is described (par. 51: “the presence, absence and/or quantification of pests (e.g. insects)”), and sensors to identify specific plant feature on the plant. 
Redden does not explicitly teach the sprayer control system further comprises: a pest detection sensor that generates a pest detection sensor signal indicative of a characteristic relative to a pest on the agricultural surface; and pest detection logic configured to identify a position of the pest on the crop plant based on the pest detection sensor signal. 
Warren discloses a spray system that utilize a camera sensor to detect pest (par. 11) that generates a pest detection sensor signal (measured data of the pest presence) indicative of a characteristic relative to a pest on the agricultural surface (figs. 5-6, par. 39-40), and pest detection logic configured to identify a position of the pest (par. 33: “plot the position of ..insects”) on the crop plant based on the pest detection sensor signal (par. 38: “Object detection means send out signals which bounce off of objects, such as animals or obstacles, are returned to the UAV to indicate the position of objects and logged into a memory and/or conveyed to the base station”). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Redden to incorporate the teachings of Warren to provide a pest detection sensor that generates a pest detection sensor signal indicative of a characteristic relative to a pest on the agricultural surface; and pest detection logic configured to identify a position of the pest on the crop plant based on the pest detection sensor signal. Having a sensor that specifically identify position of pest relative to the plant would improve effectiveness of pesticide treatment and reduce cost by eliminating unnecessary overspray as suggested in Warren in paragraph 8. 

Re claim 9, in alternative to the rejection above, Redden, as modified above, discloses the agricultural sprayer of claim 8 wherein the action signal generator (algorithm in control system 300 that output treatment actions to mechanism 200, Redden) generates a second control signal (signal to spray pesticide; par. 73: “Selecting an action for a plant can include selecting … pesticide application”) to control the at least one actuatable spray nozzle (210, 211; figs. 13A-13C) to spray substance onto identified position of the pest on the crop plant. 

Re claims 10-11, Redden, as modified, discloses the agricultural sprayer of claim 8 wherein Warren further teaches the pest detection logic is further configured to identify a type of pest (par. 13: “Images detected by the camera are compared with the crop and weed database to respectively identify the crop plants, pests, and weeds. The data relating to the type of weeds and types of pests is transmitted to the controller”) on the crop plant based on the pest detection sensor signal (claim 10); wherein the action signal generator generates a second action signal that controls a type of substance to be sprayed onto the crop plant by at least one actuatable spray nozzle based on the identified type of pest (claim 11; par. 13: “If exclusive herbicides or pesticides are necessary for treating a particular weed or pest, then a specific UAV with the appropriate herbicide or pesticide is deployed”).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Redden to incorporate the teachings of Warren to utilize the pest detection logic further configured to identify a type of pest on the crop plant based on the pest detection sensor signal, wherein the action signal generator generates a control signal that controls a type of substance to be sprayed onto the crop plant by at least one actuatable spray nozzle based on the identified type of pest. Doing so would result in a more efficient application that leads to less adverse environmental impacts associated with the use of the chemical, as suggested by Warren in paragraph 13. 

Claims 12-14, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Redden (US 20150027044) in view of Warren (US 20200113166).
Re claim 12, Redden discloses a mobile agricultural sprayer (10) comprising: 
a spraying subsystem (210, 211, figs. 13a-13c) comprising: an at least one actuatable spray nozzle (210, 211) that sprays a substance onto a corn plant (par. 61: “The plant feature can be a leaf or set of leaves, a stem, a node, a petiole, an apical bud, a root structure, a shoot structure, a fruit, a fruit feature (e.g., corn silks)”) on an agricultural surface; 
a crop characteristic sensor (100 or 100 and 500, par. 64) that senses a position (position of plant feature, corn silk, par. 61, 63) of a corn silk on the corn plant on the agricultural surface and generates a sensor signal (captured measurement or image of plant, par. 51, 60) indicative of the position of the corn silk on the corn plant; and 
a spray control system (300; par. 58) that generates a first control signal (instruction to spray plant or treatment operation parameters; par. 49, 87) to control at least one actuatable spray nozzle (210, 211) to direct the spraying of the substance toward the position of the corn silk on the corn plant indicated by the sensor signal (par. 85: “The treatment mechanism is preferably selected based on the plant type or plant characteristics”; see also fig. 14); 
a sprayer performance system (algorithm in mechanism 500 that verify the treatment application via second measurement; par. 90: “verifying plant treatment S700, which functions to determine the treatment that was actually applied to the plant”) configured to receive a sensor signal (par. 91: “second measurement”), from a spray pattern sensor (sensor of the verification mechanism 500; see par. 54, par. 90: “The second measurement can be the same type of measurement as the first measurement, but can alternatively be a different measurement type. In one example, recording the second measurement includes recording an optical image of the plant after treatment mechanism operation in the treatment mode. In another example, the second measurement can be a single image captured by a CCD camera”), indicative of a coverage of the substance (par. 95: “detecting fluid beads or pools on the plant portion, detecting a spray blockage pattern or shadow on the substrate (e.g., substrate color change)”) sprayed onto the corn plant (second image of plant after treatment shows spray coverage), and identify a coverage metric indicative of the coverage of the substance sprayed onto the corn plant based on the spray pattern sensor signal (“fluid application indicator” or “verification indicator”, par. 95: “Determining the verification indicator value includes analyzing the second measurement for fluid application indicators. Fluid application indicators can include detecting dye colors in an optical image (e.g., wherein the working fluid includes a colored, fluorescent, or other dye)) based on the coverage of the substance sprayed (par. 95: “detecting fluid beads or pools on the plant portion, detecting a spray blockage pattern or shadow on the substrate (e.g., substrate color change), detecting an increase in humidity levels proximal the plant portion”).
Redden does not teach a user interface mechanism that surfaces a coverage metric, indicative of the coverage of the substance sprayed onto the corn plant.
	Warren teaches a system having a base station 20 with a display and keyboard, mouse as a user interface mechanism where the controller/CPU provides “relay information to the user including pictures from the drones, detected conditions” (figs. 9A-9C, par. 37, see also par. 10 and 33).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Redden to incorporate the teachings of Warren to provide a user interface mechanism that surfaces a coverage metric, indicative of the coverage of the substance sprayed onto the corn plant. Doing so would allow the user to monitor the progress of the treatment (par. 10) and provide further instruction (par. 9) as suggested by Warren. 

Re claim 13, Redden discloses the mobile agricultural sprayer of claim 12 and further comprising: 
a pest detection sensor (processing function in control system 300 that extract  “presence/absence of pest”; par. 51) that senses a position (par. 64: “determining a position of the plant feature”, “the pattern of bug marks or bites,”) of a pest on the corn plant and generates a sensor signal (positional data extracted from the sensor image, par. 64: “The plant feature position is preferably determined based on the first measurement, but can alternatively be determined based on a second measurement”) indicative of the position of the pest on the corn plant; and 
pest detection logic (par. 64: “determining the treatment position based on the plant feature position. The plant feature position can be a relative position (e.g., relative to a system component, such as the sensor, treatment mechanism, etc.) or a global position (e.g., absolute position)”) that determines a position of the pest on the corn plant based on the pest detection sensor signal.

Re claim 14, Redden discloses the mobile agricultural sprayer of claim 13 wherein the spray control system (300) generates a second control signal (par. 97: “future treatment mechanism operation parameters”, or par. 102: logic to initiate “second treatment”) to control the at least one actuatable spray nozzle (211, 210) based on the identified position of the pest on the corn plant (see figs. 13a-13c).


Re claim 17, Redden discloses the mobile agricultural sprayer of claim 12 wherein the spray control system (300) generates a vehicle control signal (signal to adjust future treatment) to control a vehicle to apply additional substance to the identified position of the corn silk on the corn plant based on the coverage metric (par. 97: “The future treatment mechanism operation parameters can be adjusted based on the verification indicator values extracted from the second measurement”).



Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in light of the new ground of rejection.

Applicant’s arguments with respect to claim(s) 12 have been considered but are found not persuasive.
In the Remarks pages 8-9, applicant argues that Warren does not teach a mobile agricultural sprayer comprising …a user interface mechanism” as recited in claim 12 with emphasis on teaching of the base station 20.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, the primary reference were cited to address the mobile agricultural sprayer and various components of the sprayer in claim 12, except for the user interface mechanism. Warren was replied upon to show that, in a spray system, a user interface mechanism, i.e. a display, to relay information to the user, including pictures and detected conditions would be beneficial for monitoring the spraying progress (Warren par. 10). A person of ordinary skill in the art would have had the technological capabilities to incorporate the user interface taught by Warren into the mobile sprayer of Redden to keep track of the spraying progress.
In light of the remark above, prior art rejection shall be maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUONGMINH NGUYEN PHAM whose telephone number is (571)270-0158. The examiner can normally be reached 8AM - 4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 571-270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUONGMINH N PHAM/Primary Examiner, Art Unit 3752